Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00568-CV

                             Marisol QUIROZ and Christopher Robles,
                                          Appellants

                                                 v.
                                             Stephanie
                                    Stephanie Reyner FLORES,
                                             Appellee

                     From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2013-CVT-001327-D1
                            Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: November 25, 2015

DISMISSED

           Appellants Marisol Quiroz and Christopher Robles have filed a Notice of Nonsuit With

Prejudice. In their “notice,” appellants state that they no longer wish to pursue their lawsuit against

appellee and request that this court dismiss this appeal. We construe this “notice” as a motion to

dismiss pursuant to Texas Rule of Appellate Procedure 42.1(a). The motion contains a certificate

of service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellants. See id. 42.1(d).

                                                   PER CURIAM